Title: Conference with Handsome Lake, Cornplanter, and Blue Eyes: Editorial Note
From: 
To: 


              Conference with Handsome Lake, Cornplanter, and Blue Eyes: Editorial Note 
              When Israel Chapin, the U.S. agent to the Iroquois nations, informed the War Department in January 1802 that a delegation of Seneca Indians would be setting off on a visit to Washington, he identified Cornplanter as the head of the group. Similarly, when newspapers, which took little notice of the deputation, mentioned its passage through Pittsburgh, they described the group as consisting of “Cornplanter, with several other Indians.” Cornplanter had visited the seat of government before, traveling to New York City during the Confederation period and to Philadelphia during George Washington’s presidency. He had also been an active ally of the United States, going to the Ohio country at the request of Washington’s secretary of war, Henry Knox, in an unsuccessful attempt to persuade the Shawnees and other western tribes to lay down their arms. In 1791, Knox described Cornplanter as “our friend” (Chapin to secretary of war, 17 Jan. 1802, recorded in DNA: RG 107, RLRMS; New York Spectator, 17 Mch.; Catskill, N.Y., Western Constellation, 29 Mch.; ANBJohn A. Garraty and Mark C. Carnes, eds., American National Biography, New York and Oxford, 1999, 24 vols.; Vol. 20:122, 125–7; Vol. 23:242).
              Yet, as the documents printed below make clear, it was not Cornplanter but his older half-brother, Handsome Lake, who took the lead role in the Seneca delegation’s meetings with Jefferson and Henry Dearborn in Washington in March 1802. Although Handsome Lake was a league chief—a member of the council of the Six Nations confederacy—and had attended treaty negotiations in New York State, he did not have a relationship with the U.S. government as his better-known brother did. Within Seneca society, however, Handsome Lake had begun to assume an influential role, one founded on revelatory visions he experienced during trancelike episodes in 1799 and 1800. A council of the Seneca nation in June 1801 named him “High Priest, and principal Sachem in all things Civil and Religious” (Wallace, Death and RebirthAnthony F. C. Wallace, The Death and Rebirth of the Seneca, New York, 1969, 260; ANBJohn A. Garraty and Mark C. Carnes, eds., American National Biography, New York and Oxford, 1999, 24 vols.).
              
              With his revelations, he offered his tribe the prospect of a renaissance. The Senecas, like many other American Indian tribes, experienced great changes during the second half of the eighteenth century. The military strength and diplomatic influence inherent to the earlier Iroquois league were largely gone after the American Revolution. By the opening of the nineteenth century, the Senecas had given up millions of acres of land, a portion of the tribe had moved to Canada, and most of those who remained in the United States lived on a scattering of reservations in western New York and northwestern Pennsylvania. They had yet to reconcile their altered society and economy with the cultural and other pressures presented by the new United States. Handsome Lake’s revelations aimed at the retention and revitalization of some traditional ways and beliefs, but also contended with newer challenges such as alcoholism. He promoted temperance and the adoption of the agricultural economy, farming utensils, and technological changes that Quaker missionaries and the United States government advocated, but his visions reaffirmed Seneca religious observances rather than embracing Christianity. With time, what became known as the Code of Handsome Lake was adopted by many Senecas, spread to other Native American groups, and became the foundation of an enduring devotional practice known as the Longhouse religion (Wallace, Death and RebirthAnthony F. C. Wallace, The Death and Rebirth of the Seneca, New York, 1969, 111, 149–50, 303–18; Sturtevant, HandbookWilliam C. Sturtevant, gen. ed., Handbook of North American Indians, Washington, D.C., 1978–, 14 vols., 15:319, 442–8, 452–4, 496; Vol. 35:695–6).
              Yet in the early years of the nineteenth century, the Senecas, like other Indian nations, were divided over such issues as what relationship to have with the United States, whether to retain or abandon accustomed ways of life, and how best to respond to changing circumstances. Cornplanter and Handsome Lake were members of the Allegany Seneca, a group that lived on reservation lands on the upper Allegheny River below the Pennsylvania-New York boundary. The two brothers had different fathers but the same mother, a woman named Gahhononeh, and through her, they belonged to a clan that was prominent in the leadership of the Allegany Seneca. When Handsome Lake experienced his first vision in 1799, Cornplanter took on the role of explaining the revelations and promoting his brother’s revitalization movement. Their nephew Red Jacket, another charismatic leader, lived on the Buffalo Creek reservation in New York State. Red Jacket was the principal speaker of the Senecas’ central council and had his own opinions about cooperation with the United States. Initially he resisted assimilation, but in November 1801, he asked the U.S. government for assistance in the adoption of agricultural technology and proposed to sell a strip of land along the Niagara River. A few months earlier, Handsome Lake had opened or widened a political rift by opposing the sale of that land. He also charged Red Jacket with witchcraft, accusing him of making a member of Cornplanter’s family ill. In November, when Red Jacket announced that the Senecas were “determined in all our Villages to take to husbandry,” he asked the government for four “pair of cattle” for the Buffalo Creek reservation, two pairs for the Tonawanda reservation, and “some” for the Allegany and Cattaraugus Creek reservations. It was in that political context, with the Allegany and Buffalo Creek groups in contention, that Handsome Lake and Cornplanter journeyed to Washington in 1802 (Wallace, Death and RebirthAnthony F. C. Wallace, The Death and Rebirth of the Seneca, New York, 1969, 204–5, 242, 247, 248, 259–60, 265, 285, 289–91; Granville Ganter, ed., The Collected Speeches of Sagoyewatha, or Red Jacket [Syracuse, N.Y., 2006], xxxiv, 110–11, 116; ANBJohn A. Garraty and Mark C. Carnes, eds., American National Biography, New York and Oxford, 1999, 24 vols., s.v. “Cornplanter” and “Red Jacket”; Vol. 36:632–5).
              An unknown number of Senecas made the trip with them. One who was certainly part of the group was a man called Blue Eyes (Document VI). Handsome Lake mentioned two younger men, his nephew Charles O’Bail and a chief called Strong, but they were not necessarily present (Document I). More than one translator accompanied the party, perhaps Jasper Parrish and Horatio Jones, both of whom had been captured and adopted by Indians while young. On several occasions they translated for the Senecas, who gave each of them a plot of land. Parrish had also accompanied a group of Tuscaroras to the capital early in 1801. Chapin, the agent, wanted to be present during the conference. He did not travel with the Senecas, so if he did attend the meetings he may have gone to Washington directly from his residence at Canandaigua, New York, which was not near the towns of the Allegany Seneca (Saccoreesa to acting secretary of war, 11 Feb. 1801, Dearborn to John Wilkins, Jr., 17 Mch. 1802, and safe-conduct pass, 17 Mch., in DNA: RG 75, LSIA; Chapin to secretary of war, 17 Jan. 1802, DNA: RG 107, RLRMS; Ganter, Collected Speeches of Sagoyewatha, 51, 59, 61, 68, 77, 86, 115, 119, 284, 286; Abler, CornplanterThomas S. Abler, Cornplanter: Chief Warrior of the Allegany Senecas, Syracuse, N.Y., 2007, 125).
              The Senecas first met with Jefferson and Dearborn on 10 Mch., and it would have been clear from the outset that Handsome Lake, not Cornplanter, was the group’s leader on this visit. Meetings with visiting American Indian delegations customarily began with an address by a spokesman, laying out issues of concern (Vol. 34:505–6; Conference with Little Turtle, 4 Jan. 1802; Conference with Black Hoof, 5 Feb. 1802). On this occasion it was Handsome Lake who gave the opening talk and then dominated the Senecas’ side of the conference, although Cornplanter and Blue Eyes did make relatively brief addresses during the course of the talks. According to the War Department’s record of the conference, Handsome Lake made that opening speech “to the President of the United States.” In his reply three days later, Dearborn confirmed that Jefferson had been present on the 10th. The visitors had, Dearborn remarked, taken the president “by the hand” at that first meeting (Documents I and II).
              There is no evidence, however, that Jefferson attended the subsequent meetings with the Seneca delegation. When the groups led by Little Turtle and Black Hoof came to Washington in January and February, respectively, the president heard the opening address and was likely present when Dearborn replied for the administration. On each of those occasions, Jefferson prepared a brief direct address to the delegation as an introduction to Dearborn’s detailed response. Jefferson did not follow that procedure with Handsome Lake, perhaps to avoid taking sides in an internal political contest among the Senecas. In his address on 10 Mch., Handsome Lake, claiming divine authority through revelation, promoted a cooperative relationship with the United States but condemned the chiefs at Buffalo Creek—meaning, without naming him, Red Jacket (Document I). Yet not long before, Jefferson and Dearborn had responded to the address made by Red Jacket in November, in which the chief committed the Senecas to assimilation, decried the bane of liquor, and brought up specific issues concerning annuities and land. Dearborn had also taken steps to furnish the Senecas with livestock, agricultural technology, and spinning wheels (Vol. 36:632–5). The response to Red Jacket, in the form of a written address sent to the tribe, was in Dearborn’s name, not the president’s. Now in March, Jefferson may have decided that for him to participate in the reply to the Seneca delegation, as he had done with the other recent Indian deputations, might show favor to the Allegany Senecas and confuse or undermine the relationship with the chiefs at Buffalo Creek who had addressed the government on the tribe’s behalf. Dearborn did tell the visitors that the president wanted the Senecas to listen to Handsome Lake and “be governed by his precepts” (Document VII).
              In a few months, the government’s course of action regarding the split within the Senecas’ leadership became clearer. The War Department received information in the spring of 1802 that Red Jacket and two other “principal Chiefs of the Seneca Nation” at Buffalo Creek had committed “a glaring outrage on the laws of the U. States” by breaking into a storehouse to take British goods that had been impounded under the revenue laws. By late August, Jefferson was convinced that Israel Chapin, who by then was no longer the agent to the Iroquois tribes, had been a Federalist partisan who influenced Red Jacket against the administration. When Handsome Lake sent an address to Washington in the fall, Jefferson responded with a long, warm letter in which he stated: “Go on then brother in the great reformation you have undertaken.” The president affirmed to Handsome Lake that “in all your enterprises for the good of your people, you may count with confidence on the aid and protection of the United States, and on the sincerity & zeal with which I am myself animated in the furthering of this humane work” (Dearborn to Callender Irvine, 14 June, and to Chapin, same date, in DNA: RG 75, LSIA; TJ to Gallatin, 27 Aug. 1802; TJ to Handsome Lake, 3 Nov. 1802).
              On 17 Mch., the final day of the conference, Dearborn signed a pass giving the visitors the protection and aid of the U.S. government as they returned home. Handsome Lake and his companions traveled to Washington and back home by way of Pittsburgh, probably using the Allegheny River for part of the journey. Dearborn gave them $150 for their expenses and instructed Quartermaster General John Wilkins, who was at Pittsburgh, to give them shirts and tools as well as provisions for the last part of the trip. Dearborn handed those instructions to Cornplanter to deliver, probably because Wilkins had entrusted Cornplanter with a letter for the War Department as the Senecas headed to Washington in February. Dearborn made out the pass, however, not for Cornplanter but for Handsome Lake, “with his Interpreters and associates” (Dearborn to John Wilkins, Jr., 17 Mch., and safe-conduct pass, 17 Mch., in DNA: RG 75, LSIA; Document VII).
            